


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.29
NOTICE OF GRANT OF STOCK OPTIONS
AND STOCK OPTION AGREEMENT
AFLAC INCORPORATED
ID: 58-1167100
Worldwide Headquarters
1932 Wynnton Road
Columbus, Georgia 31999

«Name»
Option Number:
«Number»
«Address1»
Plan:
«Plan»
«Address2»
ID:
«ID»
«Address3»
 
 

 
 
 
 
 

Effective «optiondate», you have been granted «optiontype» to buy
«sharesgranted» shares of Aflac Incorporated (“the Company”) stock at
«optionprice» per share. The total option price of the shares granted is
«totaloptionprice».


The shares underlying this option will become vested on the date shown.
Shares
 
Full Vest
 
Expiration
«sharesperiod1»
 
«vestdateperiod1»
 
«expiredateperiod1»



Summary of Option Terms:


The following summary is subject to the terms of the Aflac Incorporated 2004
Long-Term Incentive Plan (as Amended and Restated March 14, 2012) (the “Plan”)
and the Stock Option Agreement related to these options. The Plan and Stock
Option Agreement will be controlling in the event of any conflict with this
summary.


Duration of Option - Ten years from the effective date of the option, or until
the following date determined based on your termination of employment with the
Company and its Affiliates:


Involuntary termination (for Cause) - Vested and unvested options will terminate
immediately.


Voluntary termination (except for certain reasons listed below) - Unvested
options will terminate on the date of termination and vested options will
terminate at the end of the three-month period following termination, unless you
have accumulated fifteen years of Credited Service as determined under the Aflac
Incorporated Pension Plan, whereby vested options will continue until the end of
their original ten-year term.


Upon termination due to death or disability (as defined in the Internal Revenue
Code), unvested options will vest immediately on the date of termination and
will continue along with other vested options to be exercisable through the end
of their original ten-year term.


Upon your retirement from the Company at normal retirement age, any unvested
options will vest immediately provided that your termination date is at least
one full year from the option grant date and will continue along with other
vested options to be exercisable through the end of their original ten-year
term. Options granted less than one full year before the date of your retirement
will terminate immediately on the date of your termination.


If you served as a non-employee sales associate for an Affiliate of the Company
immediately before becoming an employee of the Company or any Affiliate, and you
voluntarily terminate employment with the Company or Affiliate but continue
immediately thereafter to perform bona fide services for an Affiliate as a sales
associate, you will be treated as continuing employment with the Company or
Affiliate for purposes of vesting and expiration of this option. If the
Company's Compensation Committee (the “Committee”) or its delegate determines,
in its sole discretion, that you are no longer providing bona fide services to
an Affiliate as a sales associate, you shall be deemed to have terminated
employment on the date as of which such services are determined to have ceased.
The Committee may require you to provide such evidence of continuing services as
it deems appropriate.
Tax Treatment. Under certain conditions, an Incentive Stock Option (ISO) will
retain its ISO status until the end of the three-month period following
termination of employment (one year if termination is due to disability as
defined in the Internal Revenue Code), at which time the ISO will lose its tax
advantaged status, but will continue through its remaining duration (if any) as
a Non-Qualifying Stock Option (NQ) which will require the payment of income




--------------------------------------------------------------------------------




and employment taxes at the time of the exercise of the option. In the case of a
termination of employment due to death, any ISO will remain exercisable as an
ISO until the expiration of its original ten-year term.
By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Plan and the Stock Option Agreement relating to these options, which are
attached to and made a part of this document.
 
 
«optiondate»
By Daniel P. Amos
  
Date
Aflac Incorporated
  
 
 
 
  
 
 
 
 
 
«Name»
 
Date

















